Name: Council Regulation (EEC) No 1492/85 of 23 May 1985 fixing the guide price for soya beans for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 10. 6 . 85 Official Journal of the European Communities No L 151 / 17 COUNCIL REGULATION (EEC) No 1492 / 85 of 23 May 1985 fixing the guide price for soya beans for the 1985 / 86 marketing year Whereas the guide price must be fixed for a standard quality to be determined by reference to the average quality of beans harvested in the Community; whereas the quality laid down for the 1984 /85 marketing year meets this requirement and can accordingly be used for the following marketing year, HAS ADOPTED THIS REGULATION : Article 1 For the 1985 / 86 marketing year, the guide price for soya beans shall be 57,58 ECU per 100 kilograms . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1491 / 85 of 23 May 1985 laying down special measures in respect ofsoya beans (*), and in particular Article 1 ( 1 ) and ( 3 ) thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Whereas , when the guide price for soya beans is fixed on an annual basis , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community and to ensure that supplies are available and reach consumers at reasonables prices ; Whereas the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1491 / 85 provides more specifically that this price shall be fixed at a fair level for producers , having regard to the supply requirements of the Community ; whereas , to this end, a balanced relationship should be maintained between this price and the price of other oil seeds ; Whereas in accordance with these criteria the guide price should be fixed at the level indicated below; Article 2 The price referred to in Article 1 relates to beans :  in bulk, of sound, genuine and merchantable quality , and  with an impurity content of 2% And, for beans as such , moisture and oil contents of 14 % and 18 % respectively. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (') See page 15 of this Official Journal . ( 2 ) OJ No C 67, 14 . 3 . 1985 , p. 21 . ( 3 ) OJ No C 94 , 15 . 4. 1985 .